Citation Nr: 1422984	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-40 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a kidney disability due to exposure to ionizing radiation. 

2.  Entitlement to service connection for hypertension due to exposure to ionizing radiation. 

3.  Entitlement to service connection for nodular basal cell carcinoma of the left chest due to exposure to ionizing radiation. 

4.  Entitlement to service connection for residuals of a stroke due to exposure to ionizing radiation. 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to May 1988.   
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction of the matter has since been transferred to the RO in Louisville, Kentucky. 

In June 2013, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the Veteran's Virtual VA record. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that his claimed disabilities are due to radiation exposure in service.  At the June 2013 hearing, he testified that the information he previously provided to VA for verification was incorrect.  The Veteran testified that he was stationed in Orogrande, New Mexico from October 21 to mid-December 1986 during which time he was transported to different parts of the White Sands Missile Range. The Veteran essentially asserts that he spent a significant portion of his 45 days on contaminated sand from the Trinity Blast.  From Orogrande base camp, he was taken to the Trinity Nuclear Blast Site for four different missions.  The Veteran's representative indicated (and review of the record confirms) that due to the Veteran's previous statements, VA sought verification of the Veteran's unit at White Sands, but that the unit had been sent to Orogrande.  The Veteran also indicated that he was exposed to nuclear test sites in Idaho Falls, Idaho and Las Vegas, Nevada in 1985 when he was attached to unit Delta for a year.  Therefore, on remand, all efforts must be undertaken to verify the Veteran's exposure to radiation in service. 

Finally, the issue of entitlement to TDIU is inextricably intertwined with the current claims for service connection.  In other words, if the service connection claims are granted, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other). Action on the Veteran's TDIU claim is, therefore, deferred.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Army Dosimetry Center (and/or any other appropriate agency deemed appropriate) to request any records that confirm the Veteran's exposure to ionizing radiation during service.  The Army Dosimetry Center must be specifically requested to research the Veteran's report of exposure while stationed at Orogrande, New Mexico from October 21, 1986, to December 31, 1986 (at which time he reports his team did missions to different parts of the White Sands Missile Range), and being present on nuclear test sites in Idaho Falls, Idaho and Las Vegas, Nevada in 1985 when he was attached to unit Delta.

2. After the foregoing development has been completed, pursuant to the procedure outlined in 38 C.F.R. 
§ 3.311(a)(2)(iii), the Veteran's complete claims file must be referred to the Under Secretary for Health to obtain a radiation dose estimate, if warranted.

3. Then, if warranted, refer the file to the Under Secretary for Benefits for further consideration of the Veteran's claim of exposure to ionizing radiation pursuant to the procedures outlined in 38 C.F.R. § 3.311(c), (d) & (e).  

4. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for service connection, and a TDIU must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



